The record of the Justice set forth the following:
“ Summons issued forthwith to Constable James D. Wright returnable at the office of John S. Casperson, J. P., in and for Kent County at Clayton, Del., summons served personally on defendant April 20, A. D. 1899, the defendant appears and after hearing all proofs and allegations in the case, the defendant asks for a postponement for a few days. And now to wit, on this 26th day of April, A. D. 1899, at 10 o’clock a. m. I enter a judgment against said Henry Boggs, defendant, and in favor of William S. Arthurs for six dollars and twenty-six cents ($6.26) and costs of suit.”
Among the exceptions filed to the record of the Justice was the following:
“ For that the record and proceedings before the said Justice, show, among other things; that the summons served personally on defendant, April 20th, A. D. 1899, the defendant appears, and after *402hearing all proofs and allegations in the case, the defendant asks for a postponement in the case for a few days. And now to wit, on this 26th day of April, A. D. 1899, at 10 o’clock a. m., I enter a judgment against the said Henry Boggs, defendant, and the said records and proceedings do not show that the said case was postponed to a day certain, or that the said Henry Boggs had any knowledge of any further day of hearing, or to any other time for the consideration of the complaint or the rendering of the said judgment.”

McDermott vs. Kennedy, 1 Harr., 143.

Judgment below reversed.